Exhibit 10.1

EXECUTION VERSION

 

 

COLLATERAL TRUST AGREEMENT

dated as of August 16, 2016

among

TRU TAJ LLC,

TRU TAJ FINANCE, INC.

the other Grantors from time to time

party hereto,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

SECTION 1.1

 

Defined Terms

     1   

SECTION 1.2

 

Other Definition Provisions

     9   

ARTICLE 2. THE TRUST ESTATE

     11   

SECTION 2.1

 

Declaration of Trust

     11   

SECTION 2.2

 

Collateral Shared Equally and Ratably

     11   

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     12   

SECTION 3.1

 

Appointment and Undertaking of the Collateral Trustee

     12   

SECTION 3.2

 

Release or Subordination of Liens

     13   

SECTION 3.3

 

Enforcement of Liens

     13   

SECTION 3.4

 

Application of Proceeds

     14   

SECTION 3.5

 

Powers of the Collateral Trustee

     15   

SECTION 3.6

 

Documents and Communications

     15   

SECTION 3.7

 

For Sole and Exclusive Benefit of the Secured Parties

     15   

SECTION 3.8

 

Additional Parity Lien Obligations

     15   

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE ISSUER, CO-ISSUER AND THE OTHER
GRANTORS

     17   

SECTION 4.1

 

Release of Liens on Collateral

     17   

SECTION 4.2

 

Delivery of Copies to Authorized Representatives

     19   

SECTION 4.3

 

Collateral Trustee not Required to Serve, File or Record

     19   

SECTION 4.4

 

Release of Liens in Respect of any Series of Parity Lien Debt

     19   

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     20   

SECTION 5.1

 

No Implied Duty

     20   

SECTION 5.2

 

Appointment of Agents and Advisors

     20   

SECTION 5.3

 

Other Agreements

     20   

SECTION 5.4

 

Solicitation of Instructions

     20   

SECTION 5.5

 

Limitation of Liability

     20   

SECTION 5.6

 

Documents in Satisfactory Form

     21   

SECTION 5.7

 

Entitled to Rely

     21   

SECTION 5.8

 

Parity Lien Debt Default

     21   

SECTION 5.9

 

Actions by Collateral Trustee

     21   

SECTION 5.10

 

Security or Indemnity in favor of the Collateral Trustee

     21   

SECTION 5.11

 

Rights of the Collateral Trustee

     21   

SECTION 5.12

 

Limitations on Duty of Collateral Trustee in Respect of Collateral

     22   

SECTION 5.13

 

Assumption of Rights, Not Assumption of Duties

     22   

SECTION 5.14

 

No Liability for Clean Up of Hazardous Materials

     23   

SECTION 5.15

 

Parallel Debt

     23   

SECTION 5.16

 

German Security Documents

     24   

SECTION 5.17

 

No Liability for Interest

     26   

SECTION 5.18

 

Non-Reliance on Collateral Trustee

     26   

 

i



--------------------------------------------------------------------------------

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     26   

SECTION 6.1

 

Resignation or Removal of Collateral Trustee

     26   

SECTION 6.2

 

Appointment of Successor Collateral Trustee

     26   

SECTION 6.3

 

Succession

     27   

SECTION 6.4

 

Merger, Conversion or Consolidation of Collateral Trustee

     27   

ARTICLE 7. MISCELLANEOUS PROVISIONS

     28   

SECTION 7.1

 

Amendment

     28   

SECTION 7.2

 

Voting

     29   

SECTION 7.3

 

Further Assurances

     29   

SECTION 7.4

 

Successors and Assigns

     30   

SECTION 7.5

 

Delay and Waiver

     30   

SECTION 7.6

 

Notices

     31   

SECTION 7.7

 

Notice Following Discharge of Parity Lien Obligations

     31   

SECTION 7.8

 

Entire Agreement

     31   

SECTION 7.9

 

Compensation; Expenses

     32   

SECTION 7.10

 

Indemnity

     32   

SECTION 7.11

 

Effectiveness

     33   

SECTION 7.12

 

Severability

     33   

SECTION 7.13

 

Section Headings

     33   

SECTION 7.14

 

Obligations Secured

     34   

SECTION 7.15

 

Governing Law

     34   

SECTION 7.16

 

Consent to Jurisdiction

     34   

SECTION 7.17

 

Waiver of Jury Trial

     34   

SECTION 7.18

 

Counterparts

     35   

SECTION 7.19

 

Grantors and Additional Grantors

     35   

SECTION 7.20

 

Continuing Nature of this Agreement

     35   

SECTION 7.21

 

Insolvency

     35   

SECTION 7.22

 

Rights and Immunities of Authorized Representatives

     35   

SECTION 7.23

 

Intercreditor Agreements

     36   

SECTION 7.24

 

Force Majeure

     36   

SECTION 7.25

 

U.S.A. Patriot Act

     36   

 

EXHIBIT A

  –   

Additional Parity Lien Debt Designation

EXHIBIT B

  –   

Form of Collateral Trust Joinder—Additional Parity Lien Obligations

EXHIBIT C

  –   

Form of Collateral Trust Joinder—Additional Grantor

 

ii



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with Section 7.1 hereof, this
“Agreement”) dated as of August 16, 2016 among TRU TAJ LLC, a Delaware limited
liability company (the “Issuer”), TRU Taj Finance, Inc., a Delaware corporation
(the “Co-Issuer” and, together with the Issuer, the “Issuers”) the other
Grantors from time to time party hereto, Wilmington Trust, National Association,
as Trustee (as defined below), and Wilmington Trust, National Association, as
Collateral Trustee (in such capacity and together with its successors in such
capacity, the “Collateral Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuers have issued 12.00% Senior Secured Notes due 2021 (the
“Notes”) in an aggregate principal amount of $441,200,000 pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among the Issuers, the other Grantors party thereto and Wilmington Trust,
National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Trustee”).

WHEREAS, the Issuers and the other Grantors intend to secure the Obligations
under the Indenture, any future Parity Lien Debt (as defined below) and any
other Parity Lien Obligations (as defined below) with Liens on all present and
future Collateral to the extent that such Liens have been provided for in the
applicable Security Documents.

WHEREAS, this Agreement sets forth the terms on which each Secured Party has
appointed the Collateral Trustee to act as the Collateral Trustee for the
present and future holders of the Parity Lien Obligations to receive, hold,
maintain, administer and distribute the Collateral at any time delivered to the
Collateral Trustee or the subject of the Security Documents, and to enforce the
Security Documents and all interests, rights, powers and remedies of the
Collateral Trustee with respect thereto or thereunder and the proceeds thereof.
Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“ABL Agent” means Deutsche Bank AG New York Branch, in its capacity as
administrative agent, security agent and facility agent under the ABL Credit
Agreement, including its successors and assigns.

“ABL Credit Agreement” means the Second Amended and Restated Syndicated Facility
Agreement, dated as of December 18, 2015, among TRU Europe Limited, TRU Iberia
Holdings 1, S.L.U., TRU Australia Holdings, LLC, Toys “R” Us (UK) Limited,
Toys “R” Us Limited, Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026),
Toys “R” Us GmbH, Toys “R” Us Iberia, S.A.U., TRU (UK) H7 Limited, TRU (UK) H8
Limited, Toys “R” Us Holdings Limited, Toys “R” Us Financial Services Limited,
Toys “R” Us Properties Limited, TRU (UK) H4 Limited, TRU (France) Finance Ltd.,
TRU (France) Holdings Ltd., Babies “R” Us (Australia) Pty Ltd (ABN 56 073 394
117), Toys “R” Us SARL, TRU (BVI) Finance II, Ltd., TRU (UK) H6, LLC, TRU Iberia
Holdings 2, S.L.U., the other Obligors (as defined therein) party hereto, the
lenders from time to time party thereto and the ABL Agent, as amended,



--------------------------------------------------------------------------------

restated, supplemented, waived, replaced (whether or not upon termination, and
whether with original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

“ABL Intercreditor Agreement” means the Intercreditor Agreement, to be entered
on or after the Issue Date, among TRU Europe Limited, TRU Iberia Holdings 1,
S.L.U., TRU Australia Holdings, LLC, certain of their respective Subsidiaries
party thereto, the ABL Agent and the Collateral Trustee, as amended, restated,
amended and restated, supplemented, replaced or otherwise modified from time to
time.

“Act of Required Secured Parties” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of (or the Authorized Representatives representing the
holders of) more than 50% of the sum of the aggregate outstanding principal
amount of Parity Lien Debt (including the face amount of outstanding letters of
credit whether or not then available or drawn), which, upon request of the
Collateral Trustee, shall be accompanied by indemnity or security acceptable to
the Collateral Trustee for any losses, liabilities or expenses that may be
incurred in connection with such direction.

For purposes of this definition, (a) Parity Lien Debt registered in the name of,
or beneficially owned by, the Issuer or any Affiliate of the Issuer will be
deemed not to be outstanding and neither the Issuer nor any Affiliate of the
Issuer will be entitled to vote such Parity Lien Debt and, upon the request of
the Collateral Trustee, the Issuer shall notify the Collateral Trustee in
writing whether any Parity Lien Debt is owned by it or any of its Affiliates and
(b) votes will be determined in accordance with Section 7.2.

“Additional Notes” has the meaning assigned to the term “Additional Notes” in
the Indenture.

“Additional Parity Lien Debt Designation” means a notice in substantially the
form of Exhibit A.

“Additional Parity Lien Obligations” has the meaning set forth in
Section 3.8(b)(1).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agreement” shall mean this Collateral Trust Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Australian Specific Security Agreement” means each of (i) the Specific Security
Agreement (Shares) to be entered into on the Issue Date between Toys “R” Us
(Australia) Pty. Ltd. and the Collateral Trustee with respect to the shares of
Babies “R” Us (Australia) Pty. Ltd. and (ii) the Specific Security Agreement
(Shares) to be entered into on the Issue Date between TRU Australia Holdings,
LLC and the Collateral Trustee with respect to the shares of Toys “R” Us
(Australia) Pty. Ltd.

“Authorized Representative” means (1) in the case of the Notes or any Additional
Notes, the Trustee and (2) in the case of any other Series of Parity Lien Debt,
the trustee, agent or representative of

 

2



--------------------------------------------------------------------------------

the holders of such Series of Parity Lien Debt who maintains the transfer
register for such Series of Parity Lien Debt and is appointed as a
representative of the Parity Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Parity Lien Debt, and who
has executed a Collateral Trust Joinder.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Business Day” means each day which is not a Legal Holiday.

“BVI Share Charge” means each of (i) the Second Ranking Share Charge to be
entered into on the Issue Date between Toys “R” Us (UK) Limited and the
Collateral Trustee with respect to the shares of TRU (BVI) Finance II, Ltd,
(ii) the First Ranking Share Charge to be entered into on the Issue Date between
TRU Asia, LLC and the Collateral Trustee with respect to the shares of TRU (BVI)
Asia 1 Ltd, (iii) the First Ranking Share Charge to be entered into on
August 16, 2016 between TRU Taj LLC and the Collateral Trustee with respect to
5% of the shares of TRU (Japan) Holdings Parent Ltd and (iv) the First Ranking
Share Charge to be entered into on August 16, 2016 between TRU Taj LLC and the
Collateral Trustee with respect to 65% of the shares of TRU (Japan) Holdings
Parent Ltd.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Co-Issuer” has the meaning set forth in the preamble.

“Collateral” means, in the case of each Series of Parity Lien Debt, all
properties and assets of the Issuers and the other Grantors now owned or
hereafter acquired in which Liens have been granted, or purported to be granted,
or required to be granted, to the Collateral Trustee to secure any or all of the
Parity Lien Obligations, and shall exclude any properties and assets in which
the Collateral Trustee is required to release its Liens pursuant to Section 3.2;
provided, that, if such Liens are required to be released as a result of the
sale, transfer or other disposition of any properties or assets of the Issuers
or any other Grantor, such assets or properties will cease to be excluded from
the Collateral if the Issuer, Co-Issuer or any other Grantor thereafter acquires
or reacquires such assets or properties.

“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Parity Lien Obligations, an agreement substantially in
the form of Exhibit B and (2) with respect to the provisions of this Agreement
relating to the addition of additional Grantors, an agreement substantially in
the form of Exhibit C.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trustee Obligations” has the meaning set forth in Section 3.4(a).

 

3



--------------------------------------------------------------------------------

“Discharge of Parity Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Parity Lien Debt;

(2) with respect to each Series of Parity Lien Debt, either (x) payment in full
in cash of the principal of and interest and premium (if any) on all Parity Lien
Debt of such Series (other than undrawn letters of credit) or (y) there has been
a legal defeasance or covenant defeasance pursuant to the terms of the
applicable Parity Lien Documents for such Series of Parity Lien Debt; and

(3) with respect to any undrawn letters of credit constituting Parity Lien Debt,
either (x) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Parity Lien
Document) of all outstanding letters of credit constituting Parity Lien Debt or
(y) the issuer of each such letter of credit has notified the Collateral Trustee
in writing that alternative arrangements satisfactory to such issuer and to the
holders of the related Series of Parity Lien Debt that has reimbursement
obligations with respect thereto have been made; and

(4) payment in full in cash of all other Parity Lien Obligations that are
outstanding and unpaid at the time the Parity Lien Debt is paid in full in cash
(or the cash collateralization of any such Obligations on terms satisfactory to
the applicable holder thereof) (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time);

provided, however, that if, at any time after the Discharge of Parity Lien
Obligations has occurred, the Issuer thereafter enters into any Parity Lien
Document evidencing a Parity Lien Debt the incurrence of which is not prohibited
by any applicable Parity Lien Document, then such Discharge of Parity Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Parity Lien Debt (other than with
respect to any actions taken as a result of the occurrence of such first
Discharge of Parity Lien Obligations), and, from and after the date on which the
Issuer designates such Funded Debt as Parity Lien Debt in accordance with
Section 3.8, the Obligations under such Parity Lien Document shall automatically
and without any further action be treated as Parity Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein.

“Dutch Share Charge” means the Disclosed Pledge Over Registered Shares to be
entered into on the Issue Date between TRU (UK) H8 Limited and the Collateral
Trustee with respect to the shares of TRU Global Imports B.V.

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money or advances; or

(2) evidenced by loan agreements, bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof).

 

4



--------------------------------------------------------------------------------

“German Share Pledge Agreement” means the agreement relating to the junior
ranking pledge over the shares in Toys “R” Us GmbH held by TRU (UK) H8 Limited.

“Grantor” means each Person that at any time provides collateral security for
any Parity Lien Obligations.

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof, and pursuant to Section 5.15
(Parallel Debt)), of all or any part of any Parity Lien Obligations. The amount
of any guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by the Issuer. The term “guarantee” as a verb has a corresponding
meaning.

“Guarantee Limitations” means, in respect of any Note Obligor and any payments
it is required to make in its capacity as a guarantor or as the provider of an
indemnity under this Agreement, the Indenture, the Parity Lien Documents or any
other Security Documents, the limitations applicable to the obligations of such
entity as set out in this Agreement, the Indenture, the Parity Lien Documents or
any other Security Document (as applicable).

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Parity
Lien Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the Issuer,
any of its Subsidiaries or any other Grantor or any of the Collateral and all
reasonable costs and expenses (including reasonable fees and expenses of legal
counsel selected by the Indemnitee) incurred by any Indemnitee in connection
with any claim, action, investigation or proceeding in any respect relating to
any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.10(a).

“Indenture” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1) any voluntary or involuntary case commenced by or against the Issuer,
Co-Issuer or any other Grantor under Title 11, U.S. Code or any similar law of
the United States (federal or state), United Kingdom or other applicable
jurisdictions from time to time in effect for the relief of debtors, any other
proceeding for the reorganization, administration, recapitalization,
receivership, liquidation or adjustment or marshalling of the assets or
liabilities of the Issuer, Co-Issuer or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Issuer, Co-Issuer or any
other Grantor or any similar case or proceeding relative to the Issuer,
Co-Issuer or any other Grantor or its creditors, as such, in each case whether
or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Issuer, Co-Issuer or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

5



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Issuer, Co-Issuer or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

“Intercreditor Agreements” means the ABL Intercreditor Agreement and/or any
other intercreditor agreement that is entered into in accordance with the
applicable provisions of the Indenture and this Agreement.

“Issue Date” means the date on which the Notes are originally issued.

“Issuer” has the meaning set forth in the preamble.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Notes” has the meaning set forth in the recitals.

“Note Obligor” means each of the Issuer, Co-Issuer, each Grantor and any Person
who becomes a party as a Grantor in accordance with the terms of Section 7.19.

“Note Guarantee” means any guarantee of the obligations of the Issuers under the
Indenture and the Notes by any Person in accordance with the provisions of the
Indenture.

“Note Guarantor” means any Person that incurs a Note Guarantee; provided that
upon the release or discharge of such Person from its Note Guarantee in
accordance with the Indenture, such Person ceases to be a Note Guarantor under
the Indenture.

“Obligations” means, all obligations (whether in existence on the date hereof or
arising afterwards, absolute or contingent, direct or indirect) for or in
respect of principal (when due, upon acceleration, upon redemption, upon
mandatory repayment or repurchase pursuant to a mandatory offer to purchase, or
otherwise), premium, interest, penalties, fees, indemnification, reimbursement
and other amounts payable and liabilities under any applicable Parity Lien
Document, including all interest, fees and other amounts accrued or accruing
after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the relevant
documentation, whether or not the claim for such interest, fees and other
amounts is allowed as a claim in such case or proceeding.

“Offering Circular” means the offering circular relating to the offering of the
Notes dated July 13, 2016.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Issuer by two officers of the Issuer, one of whom must be the principal
executive officer, the principal financial officer, the treasurer, the secretary
or the principal accounting officer of the Issuer, including:

(a) a statement that the Person making such certificate has read such covenant
or condition;

 

6



--------------------------------------------------------------------------------

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Parallel Debt” has the meaning given to that term in clause (a) of
Section 5.15.

“Parent” means Toys “R” Us, Inc. and its successors and assigns (whether by
merger, consolidation, sale of all or substantially all assets or otherwise).

“Parity Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Trustee, at any time, upon any property of the
Issuer, Co-Issuer or any other Grantor to secure Parity Lien Obligations.

“Parity Lien Debt” means:

(1) the Notes issued on the date of the Indenture; and

(2) any other Funded Debt of the Issuers (including Additional Notes), and
letter of credit and reimbursement Obligations with respect thereto, that is
secured equally and ratably with the Notes by a Parity Lien that was permitted
to be incurred and so secured under each applicable Parity Lien Document;
provided, that:

(a) on or before the date on which such Funded Debt is incurred by the Issuers,
such Funded Debt is designated by the Issuer as “Parity Lien Debt” for the
purposes of the Parity Lien Documents in an Additional Parity Lien Debt
Designation executed and delivered in accordance with Section 3.8(a);

(b) unless such Funded Debt is issued under an existing Parity Lien Document for
any Series of Parity Lien Debt whose Authorized Representative is already party
to this Agreement, the Authorized Representative for such Funded Debt executes
and delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“Parity Lien Debt Default” means any event or condition that, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Parity Lien Debt causes, or permits holders of Parity Lien Debt outstanding
thereunder (with or without the giving of notice or lapse of time, or both, and
whether or not notice has been given or time has lapsed) to cause, the Parity
Lien Debt outstanding thereunder to become immediately due and payable.

“Parity Lien Documents” means, collectively, the Indenture, the Notes, the Note
Guarantees (other than any guarantee by Parent), any other indenture, credit
agreement or other agreement pursuant to which any Parity Lien Debt is incurred,
and the Security Documents.

 

7



--------------------------------------------------------------------------------

“Parity Lien Obligations” means the Parity Lien Debt and all other Obligations
(other than Obligations of the Parent) in respect of Parity Lien Debt, including
without limitation, all Obligations of Grantors under the Notes, the Indenture
and the Security Documents and any Post-Petition Interest whether or not
allowable, and all guarantees (other than any guarantee by Parent) and parallel
debt of any of the foregoing. In addition to the foregoing, all Collateral
Trustee Obligations shall be deemed to constitute Parity Lien Obligations.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Parity Lien Documents continue to accrue after the commencement
of any Insolvency of Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Code or
in any such Insolvency or Liquidation Proceeding.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement

“Restricted Subsidiary” has the meaning set forth in the Indenture.

“Secured Parties” means the holders of Parity Lien Obligations, each Authorized
Representative and the Collateral Trustee.

“Security Documents” means this Agreement, the Intercreditor Agreements, each
Collateral Trust Joinder, each Australian Specific Security Agreement, each BVI
Share Charge, the German Share Pledge Agreement, each Spanish Pledge Agreement,
each UK Share Charge, the Dutch Share Charge and any other security agreements,
pledge agreements, collateral assignments, deeds to secure debt, security trust
agreements, pledge agreements, collateral agency agreements, control agreements,
joinders, mortgages, deeds of trust or other grants or transfers for security
executed and delivered by the Issuer, Co-Issuer or any other Grantor creating
(or purporting to create) a Lien upon Collateral in favor of the Collateral
Trustee as collateral trustee and/or as creditor under a parallel debt
structure, for the benefit of any of the Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single register is maintained. For the
avoidance of doubt, all reimbursement obligations in respect of letters of
credit issued pursuant to a Parity Lien Document shall be part of the same
Series of Parity Lien Debt as all other Parity Lien Debt incurred pursuant to
such Parity Lien Document.

“Spanish Pledge Agreement” means each of (i) the Deed of Pledge Over the Shares
of Toys “R” Us Iberia, S.A.U. to be entered into on the Issue Date between TRU
Iberia Holdings 2, S.L.U., Toys “R” Us Iberia, S.A.U. and the Collateral
Trustee, (ii) the Deed of Pledge Over the Shares of TRU Iberia Holdings 1,
S.L.U. to be entered into on the Issue Date between TRU Taj (Europe) Holdings,
LLC, TRU Iberia Holdings 1, S.L.U. and the Collateral Trustee and (iii) the Deed
of Pledge Over the Shares of TRU Iberia Holdings 2, S.L.U. to be entered into on
the Issue Date between TRU Iberia Holdings 1, S.L.U., TRU Iberia Holdings 2,
S.L.U. and the Collateral Trustee.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than

 

8



--------------------------------------------------------------------------------

50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, and (2) any partnership,
joint venture or limited liability company of which (x) more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(y) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Issuer or any of the
Restricted Subsidiaries shall be a Swap Agreement.

“Trustee” has the meaning set forth in the recitals.

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, priority or remedies.

“UK Share Charge” means each of (i) the English law equitable charge over shares
to be entered into on the Issue Date among TRU Taj Holdings 1, LLC, TRU Taj
(Europe) Holdings, LLC and TRU (Holdings) Limited, as chargors, and the
Collateral Trustee and (ii) the English law equitable charge over shares to be
entered into on the Issue Date among TRU Taj (UK) H6, LLC and certain other
subsidiaries of Parent as chargors and the Collateral Trustee.

“Unrestricted Subsidiary” has the meaning set forth in the Indenture.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which shall at
the time be owned by such Person or by one or more Wholly Owned Subsidiaries of
such Person.

SECTION 1.2 Other Definition Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule,
Exhibit and Annex references, are to this Agreement unless otherwise specified.
References to any Schedule, Exhibit or Annex shall mean such Schedule, Exhibit
or Annex as amended or supplemented from time to time in accordance with this
Agreement.

 

9



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(d) The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(e) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

(f) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(g) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided, that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Indenture and (2) approved in a writing delivered to the Trustee and the
Collateral Trustee by, or on behalf of, the requisite Secured Parties as are
needed (if any) under the terms of the applicable Parity Lien Documents to
approve such amendment or modification. Unless otherwise set forth herein,
references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter of credit and the face amount
thereof (whether or not such amount is, at the time of determination, drawn or
available to be drawn).

(h) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

(i) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document (other than
the Intercreditor Agreements), the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document
(other than the Intercreditor Agreements). Solely with respect to Collateral
subject to the ABL Intercreditor Agreement, in the event of any conflict between
any terms and provisions set forth in this Agreement and those set forth in the
ABL Intercreditor Agreement, the terms and provisions of the ABL Intercreditor
Agreement shall supersede and control the terms and provisions of this Agreement
with respect to such Collateral.

 

10



--------------------------------------------------------------------------------

ARTICLE 2.

THE TRUST ESTATE

SECTION 2.1 Declaration of Trust. To secure the payment of the Parity Lien
Obligations and in consideration of the premises and mutual agreements set forth
in this Agreement, each of the Grantors hereby confirms the grant to the
Collateral Trustee, its successors and permitted assigns, and the Collateral
Trustee hereby accepts and agrees to hold, in trust as trustee (or, in the case
of any jurisdiction in which effective Liens cannot be granted in favor of the
Collateral Trustee as trustee for the Secured Parties, under a parallel debt
structure as set forth under Section 5.15 in accordance with Section 5.16) under
this Agreement for the benefit of all current and future Secured Parties, all of
such Grantor’s right, title and interest in, to and under all Collateral, now or
hereafter granted to the Collateral Trustee under any Security Document for the
benefit of the Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Security Documents, and all
interests, rights, powers and remedies of the Collateral Trustee thereunder or
in respect thereof and all cash and non-cash proceeds thereof (collectively, the
“Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Secured Parties as security for the payment of all present
and future Parity Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the Trust
Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Issuer delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,

then the trust arising hereunder will terminate (subject to any reinstatement
pursuant to Section 7.20 hereof), except that all provisions set forth in
Sections 7.9 and 7.10 that are enforceable by the Collateral Trustee or any of
its co-trustees or agents (whether in an individual or representative capacity)
will remain enforceable in accordance with their terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

SECTION 2.2 Collateral Shared Equally and Ratably. The parties to this Agreement
agree that the payment and satisfaction of all of the Parity Lien Obligations
will be secured equally and ratably by the Liens established in favor of the
Collateral Trustee for the benefit of the Secured Parties, notwithstanding the
time of incurrence of any Parity Lien Obligations or the date, time, method or
order of grant, attachment or perfection of any Liens securing such Parity Lien
Obligations and notwithstanding any provision of the UCC, the time of incurrence
of any Series of Parity Lien Debt or the time of

 

11



--------------------------------------------------------------------------------

incurrence of any other Parity Lien Obligation, or any other applicable law or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
Parity Lien Obligations, the subordination of such Liens to any other Liens, or
any other circumstance whatsoever, whether or not any Insolvency or Liquidation
Proceeding has been commenced against the Issuer, Co-Issuer or any other
Grantor, it is the intent of the parties that, and the parties hereto agree for
themselves and the Secured Parties represented by them that, all Parity Lien
Obligations will be and are secured equally and ratably by all Parity Liens at
any time granted by the Issuer, Co-Issuer or any other Grantor to secure any
Obligations in respect of any Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee for
the benefit of all Secured Parties equally and ratably; provided, however, that
notwithstanding the foregoing, this provision will not be violated with respect
to any particular Collateral and any particular Series of Parity Lien Debt if
the Parity Lien Documents in respect thereof prohibit the applicable Authorized
Representative from accepting the benefit of a Lien on any particular asset or
property or such Authorized Representative otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property.

ARTICLE 3.

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Appointment and Undertaking of the Collateral Trustee.

(a) Each Secured Party acting through its respective Authorized Representative
and/or by its acceptance of the benefits of the Security Documents hereby
appoints the Collateral Trustee to serve as Collateral Trustee hereunder on the
terms and conditions set forth herein. Subject to, and in accordance with, this
Agreement, the Collateral Trustee will, as Collateral Trustee, for the benefit
solely and exclusively of the present and future Secured Parties (or under any
Parallel Debt, in its own name as set forth under Section 5.15), in accordance
with the terms of this Agreement:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations hereunder and under the Security Documents
and protect, exercise and enforce the interests, rights, powers and remedies
granted or available to it under, pursuant to or in connection with the Security
Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3) deliver and receive notices pursuant to this Agreement and the Security
Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a trust deed beneficiary and insurance beneficiary or
loss payee) with respect to the Collateral, or otherwise realize on the
Collateral, under and, in each case, subject to, the Security Documents and its
other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

 

12



--------------------------------------------------------------------------------

(6) execute and deliver (i) amendments and supplements to the Security Documents
as from time to time authorized pursuant to Section 7.1 (but only upon receipt
by the Collateral Trustee of an Officers’ Certificate to the effect that the
amendment or supplement was permitted under Section 7.1) and
(ii) acknowledgements of Collateral Trust Joinders delivered pursuant to
Section 3.8 or 7.19 hereof, accompanied by an Officers’ Certificate to the
effect that such joinder is permitted under this Agreement and any other
applicable Parity Lien Document;

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 3.2 or Article 4; and

(8) enter into and perform its obligations and protect, exercise and enforce its
interest, rights, powers and remedies under the Intercreditor Agreements.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Parity Lien Document, the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral unless and until it shall have been
directed in writing by an Act of Required Secured Parties and then only in
accordance with the provisions of this Agreement.

(d) Act or decline to act in connection with any enforcement of Liens as
provided in Section 3.3.

Notwithstanding anything to the contrary contained in this Agreement, neither
the Issuer nor any of its Affiliates may serve as Collateral Trustee.

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Secured Parties (but only upon receipt by
the Collateral Trustee of an Officers’ Certificate to the effect that the
release or subordination was permitted by each applicable Parity Lien Document);

(b) as required by the Intercreditor Agreements;

(c) as required by Article 4; or

(d) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice that any event of default shall have occurred and be continuing
under the Indenture or any other Parity Lien Document entitling the Collateral
Trustee to foreclose upon, collect or otherwise enforce its Liens under the
Security Documents, the Collateral Trustee will promptly deliver written notice
thereof to each Authorized Representative. Thereafter, the Collateral Trustee
shall await direction by an Act of Required Secured Parties and will act, or
decline to act, as directed by an Act of Required Secured Parties, in the
exercise and enforcement of the Collateral Trustee’s interests, rights, powers
and remedies

 

13



--------------------------------------------------------------------------------

in respect of the Collateral or under the Security Documents or applicable law
and, following the initiation of such exercise of remedies, the Collateral
Trustee will act, or decline to act, with respect to the manner of such exercise
of remedies as directed by an Act of Required Secured Parties, subject in all
cases to the limitations set forth in the Intercreditor Agreements.
Notwithstanding the foregoing, unless it has been directed to the contrary by an
Act of Required Secured Parties, the Collateral Trustee in any event may (but
will not be obligated to) take or refrain from taking such action with respect
to any default under any Parity Lien Document as it may deem advisable and in
the best interest of the Secured Parties, subject in all cases to the
limitations set forth in the Intercreditor Agreements.

SECTION 3.4 Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreements, upon the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Security Documents or applicable law,
the Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization by the Collateral Trustee or any other Secured
Party upon, or exercise of any right or remedy with respect to, any Collateral
and the proceeds thereof, and the proceeds of any insurance policy required
under any Parity Lien Document or otherwise covering the Collateral and any
Collateral or proceeds thereof received pursuant to any Intercreditor Agreement
in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document (including, but not limited to, indemnification obligations that are
then due and payable) (collectively, the “Collateral Trustee Obligations”);

SECOND, to the respective Authorized Representatives, on a pro rata basis for
each Series of Parity Lien Debt that are secured by such Collateral, for
application to the payment of all such outstanding Parity Lien Debt and any such
other Parity Lien Obligations that are then due and payable and so secured (for
application in such order as may be provided in the Parity Lien Documents
applicable to the respective Parity Lien Obligations) in an amount sufficient to
pay in full in cash all outstanding Parity Lien Debt and all other Parity Lien
Obligations that are then due and payable and so secured (including all interest
and fees accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest and fees are not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at the lower of (1) 105% of the aggregate undrawn
amount and (2) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Parity Lien Document) of all
outstanding letters of credit constituting Parity Lien Debt);

THIRD, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Issuer, Co-Issuer or the
applicable Grantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

Notwithstanding the foregoing, if any Series of Parity Lien Debt has released
its Lien on any Collateral as described below in Section 4.4, then such Series
of Parity Lien Debt and any related Parity Lien Obligations of that Series
thereafter shall not be entitled to share in the proceeds of any Collateral so
released by that Series.

 

14



--------------------------------------------------------------------------------

(b) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Authorized Representative and the
Collateral Trustee as holder of Parity Liens. The Authorized Representative of
each future Series of Parity Lien Debt will be required to deliver a Collateral
Trust Joinder including a lien sharing and priority confirmation as provided in
Section 3.8 at the time of incurrence of such Series of Parity Lien Debt.

(c) In connection with the application of proceeds pursuant to Section 3.4(a),
as directed by an Act of Required Secured Parties, the Collateral Trustee may
(but shall not be obligated to) sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

(d) In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Authorized Representative, as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Parity Lien Debt and any other Parity Lien Obligations.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Parties.

(b) No Authorized Representative or Secured Party (other than the Collateral
Trustee) will have any liability whatsoever for any act or omission of the
Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Authorized Representative and each Secured Party upon reasonable written
notice from time to time to inspect and copy, at the cost and expense of the
party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of the Secured Parties. The
Collateral Trustee will accept, hold, administer and enforce all Liens on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future Parity Lien Obligations, and will distribute all proceeds received by it
in realization thereon or from enforcement thereof solely and exclusively
pursuant to the provisions of Section 3.4.

SECTION 3.8 Additional Parity Lien Obligations.

(a) The Collateral Trustee will, as Collateral Trustee hereunder, perform its
undertakings set forth in this Agreement with respect to any Parity Lien Debt
that is issued or incurred after the date hereof if:

(1) such Parity Lien Debt is identified as Parity Lien Debt in accordance with
the procedures set forth in Section 3.8(b); and

 

15



--------------------------------------------------------------------------------

(2) unless such Funded Debt is issued under an existing Parity Lien Document for
any Series of Parity Lien Debt whose Authorized Representative is already party
to this Agreement, the designated Authorized Representative identified pursuant
to Section 3.8(b) signs a Collateral Trust Joinder and delivers the same to the
Collateral Trustee.

Notwithstanding the foregoing, (x) the incurrence of revolving credit
obligations under commitments that have previously been designated as Parity
Lien Debt and (y) the issuance of letters of credit and incurrence of
reimbursement obligations in respect thereof under commitments that have
previously been designated as Parity Lien Debt, shall automatically constitute
Parity Lien Debt and shall not require compliance with the procedures set forth
in Section 3.8(b).

(b) The Issuer will be permitted to designate as Parity Lien Debt hereunder any
Funded Debt that is incurred by the Issuer, Co-Issuer or any other Grantor after
the date of this Agreement in accordance with the terms of all applicable Parity
Lien Documents. The Issuer may only effect such designation by delivering to the
Collateral Trustee (i) an Officers’ Certificate stating that the incurrence of
such Additional Parity Lien Debt is authorized and permitted by the Parity Lien
Documents and (ii) an Additional Parity Lien Debt Designation that:

(1) states that the Issuer, Co-Issuer or such other Grantor intends to incur, or
has incurred, additional Parity Lien Debt (“Additional Parity Lien Obligations”)
which will be (as specified in such Additional Parity Lien Debt Designation)
Parity Lien Debt, not prohibited by any Parity Lien Document to be incurred and
secured by a Parity Lien equally and ratably with all other Parity Lien Debt;

(2) specifies the name and address of the Authorized Representative for such
Parity Lien Obligations for purposes of this Agreement including Section 7.6;

(3) states that the Issuer, Co-Issuer and each other Grantor party thereto has
duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations to ensure that the Additional Parity Lien Obligations are secured
by the Collateral in accordance with the Parity Lien Documents;

(4) attaches as Exhibit 1 to such Additional Parity Lien Debt Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Issuer, Co-Issuer and each other Grantor; and

(5) states that the Issuer has caused a copy of the Additional Parity Lien Debt
Designation and the related Collateral Trust Joinder to be delivered to each
then existing Authorized Representative.

Although the Issuer shall be required to deliver a copy of each Additional
Parity Lien Debt Designation and each Collateral Trust Joinder to each then
existing Authorized Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Designation and/or Collateral Trust Joinder to any
then-existing Authorized Representative shall not affect the status of such debt
as Additional Parity Lien Obligations if the other requirements of this
Section 3.8 are complied with. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Issuer, Co-Issuer or any other Grantor
to incur additional Funded Debt or Liens if prohibited by the terms of any
Parity Lien Documents.

(c) With respect to any Parity Lien Debt that is issued or incurred after the
date hereof, the Issuer, Co-Issuer and each of the other Grantors agrees to take
such actions (if any) as may from time to

 

16



--------------------------------------------------------------------------------

time reasonably be requested by the Collateral Trustee, any Authorized
Representative or any Act of Required Secured Parties, and enter into such
technical amendments, modifications and/or supplements to the then existing
Guarantees and Security Documents (or execute and deliver such additional
Security Documents) as may from time to time be reasonably requested by such
Persons, to ensure that the Additional Parity Lien Obligations are secured by,
and entitled to the benefits of, the relevant Security Documents, and each
Secured Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such technical amendments,
modifications and/or supplements (and additional Security Documents). Issuer,
Co-Issuer and each Grantor hereby further agree that, if there are any
recording, filing or other similar fees payable in connection with any of the
actions to be taken pursuant to this Section 3.8(c), all such amounts shall be
paid by, and shall be for the account of, the Issuer, Co-Issuer and the
respective Grantors, on a joint and several basis (subject to Section 7.11).

ARTICLE 4.

OBLIGATIONS ENFORCEABLE BY THE ISSUER, CO-ISSUER

AND THE OTHER GRANTORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released in any
of the following circumstances:

(1) in whole, upon (A) payment in full and discharge of all outstanding Parity
Lien Debt and all other Parity Lien Obligations that are outstanding, due and
payable at the time all of the Parity Lien Debt is paid in full and discharged
and (B) termination or expiration of all commitments to extend credit under all
Parity Lien Documents and the cancellation or termination, cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) of all outstanding
letters of credit issued pursuant to any Parity Lien Documents or, solely to the
extent if any agreed to by the issuer of any outstanding letter of credit issued
pursuant to any Parity Lien Document, the issuance of a back to back letter of
credit in favor of the issuer of any such outstanding letter of credit in an
amount equal to such outstanding letter of credit and issued by a financial
institution acceptable to such issuer;

(2) as to any Collateral that is sold, transferred or otherwise disposed of by
the Issuer, Co-Issuer or any other Grantor to a Person that is not (either
before or after such sale, transfer or disposition) the Issuer, Co-Issuer or
another Note Obligor in a transaction or other circumstance that is permitted by
Section 4.11 of the Indenture, if any, and is permitted by all of the other
Parity Lien Documents, at the time of such sale, transfer or other disposition
or to the extent of the interest sold, transferred or otherwise disposed of;
provided, that the Collateral Trustee’s Liens upon the Collateral will not be
released if the sale or disposition is to a Person who succeeds to, and is
substituted for, the Issuer, Co-Issuer or any other Note Obligor under the
Indenture and the Notes pursuant to Section 5.01 of the Indenture;

(3) as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (2) above), if directed by an Act of Required
Secured Parties (but only upon receipt by the Collateral Trustee of an Officers’
Certificate to the effect that the release was permitted by each applicable
Parity Lien Document); provided, that this clause (3) shall not apply to
(i) Discharge of Parity Lien Obligations upon payment in full thereof or
(ii) sales or dispositions to a Person or a Subsidiary of a Person who succeeds
to, and is substituted for, the Issuer, Co-Issuer or any other Note Obligor
under the Indenture and the Notes pursuant to Section 5.01 of the Indenture;

 

17



--------------------------------------------------------------------------------

(4) as to a release of all or substantially all of the Collateral (other than
pursuant to clause (1) above), if (A) consent to release of that Collateral has
been given by the requisite percentage or number of holders of each Series of
Parity Lien Debt at the time outstanding as provided for in the applicable
Parity Lien Documents and (B) the Issuer has delivered an Officers’ Certificate
to the Collateral Trustee certifying that any such necessary consents have been
obtained;

(5) if any Grantor (i) ceases to be a Note Guarantor (including as a result of
being designated as an Unrestricted Subsidiary or ceasing to be a Subsidiary) as
permitted by the Indenture, (ii) is sold, transferred or otherwise disposed of
to a Person that is not the Issuer or a Restricted Subsidiary as permitted by
the Indenture and the other Parity Lien Documents or (iii) is released from its
obligations under each of the Security Documents as permitted by the Indenture
and each of the other Parity Lien Documents, then the Liens on such Collateral
and the obligations of such Grantor under its Guarantee of the Parity Lien
Obligations, shall be automatically, unconditionally and simultaneously
released; and

(6) if and to the extent required under the Intercreditor Agreements.

(b) The Collateral Trustee agrees for the benefit of the Issuer, Co-Issuer and
the other Grantors that if the Collateral Trustee at any time receives an
Officers’ Certificate stating that (A) the signing officer has read Article 4 of
this Agreement and understands the provisions and the definitions relating
hereto, (B) such officer has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not the conditions precedent in this Agreement and all other Parity Lien
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with, accompanied by the proposed instrument or instruments
releasing such Lien as to such property in recordable form, if applicable, then
the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Issuer, Co-Issuer
or other applicable Grantor on or before the later of (x) the date specified in
such request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (2) of Section 4.1(a), if the
terms of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Issuer,
Co-Issuer or other applicable Grantor, the Collateral Trustee will either (A) be
present at and deliver the release at the closing of such transaction or
(B) deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and

(2) at any time when a Parity Lien Debt Default under a Series of Parity Lien
Debt has occurred and is continuing, within two Business Days of the receipt by
it of any Act of Required Secured Parties pursuant to Section 4.1(a)(3), the
Collateral Trustee will deliver a copy of such Act of Required Secured Parties
to each Authorized Representative.

 

18



--------------------------------------------------------------------------------

(d) Each Authorized Representative hereby agrees that within two Business Days
of the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.1(c)(2), such Authorized Representative will deliver a copy of such
notice to each registered holder of the Series of Parity Lien Debt for which it
acts as Authorized Representative.

SECTION 4.2 Delivery of Copies to Authorized Representatives. The Issuer will
deliver to each Authorized Representative a copy of each Officers’ Certificate
delivered to the Collateral Trustee pursuant to Section 4.1(b), together with
copies of all documents delivered to the Collateral Trustee with such Officers’
Certificate. The Authorized Representatives will not be obligated to take notice
thereof or to act thereon, subject to Section 4.1(d).

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. Subject to
the terms of the Security Documents, the Collateral Trustee is not required to
serve, file, register or record any instrument releasing or subordinating its
Liens on any Collateral; provided, however, that if the Issuer, Co-Issuer or any
other Grantor shall make a written demand for a termination statement under
Section 9-513(c) of the UCC, the Collateral Trustee shall comply with the
written request of such Issuer, Co-Issuer or Grantor to comply with the
requirements of such UCC provision (at the Issuer’s cost or expense); provided,
further, that the Collateral Trustee must first confirm with the Authorized
Representatives that the requirements of such UCC provisions have been
satisfied.

SECTION 4.4 Release of Liens in Respect of any Series of Parity Lien Debt.

(a) Release of Liens in Respect of the Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Liens will no longer
secure the Notes outstanding under the Indenture or any other Obligations under
the Indenture, and the right of the holders of the Notes and such Obligations to
the benefits and proceeds of the Collateral Trustee’s Lien on the Collateral
will terminate and be discharged:

(1) upon satisfaction and discharge of the Indenture as set forth under Article
8 of the Indenture;

(2) upon a Legal Defeasance or Covenant Defeasance (each as defined under the
Indenture) of the Notes as set forth under Article 8 of the Indenture;

(3) upon payment in full and discharge of all Notes outstanding under the
Indenture and all Obligations that are outstanding, due and payable under the
Indenture at the time the Notes are paid in full and discharged; or

(4) in whole or in part, with the consent of the holders of the requisite
percentage of Notes in accordance with Section 9.02 of the Indenture.

(b) Release of Liens in Respect of any Series of Parity Lien Debt other than the
Notes. In addition to any release pursuant to Section 4.1 hereof, as to any
Series of Parity Lien Debt other than the Notes, the Collateral Trustee’s Lien
will no longer secure such Series of Parity Lien Debt if the requirements of a
Discharge of Parity Lien Obligations are satisfied with respect to such Series
of Parity Lien Debt and all Parity Lien Obligations related thereto that are
outstanding and unpaid at the time such Series of Parity Lien Debt is paid are
also paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time) and the
Collateral Trustee receives an Officers’ Certificate to that effect.

 

19



--------------------------------------------------------------------------------

ARTICLE 5.

IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents. Use
of the term “Collateral Trustee” or “collateral trustee” and the description of
this Agreement as a “Collateral Trust Agreement” are for convenience purposes
only and do not give rise to any fiduciary duties on the part of the Collateral
Trustee. The Collateral Trustee will not have responsibilities or obligations
other than those expressly assumed by it in this Agreement and the other Parity
Lien Documents and no implied covenants or obligations under statute, common law
or otherwise, shall be read into this Agreement against the Collateral Trustee.
The Collateral Trustee will not be required to take any action that is contrary
to applicable law or any provision of this Agreement or the other Security
Documents.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, accountants, appraisers or other
experts or advisors selected by it in good faith as it may reasonably require
and will not be responsible for any misconduct or negligence on the part of any
of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as Collateral Trustee hereunder and is bound by the Security
Documents executed by the Collateral Trustee as of the date of this Agreement
and, as directed by an Act of Required Secured Parties or otherwise provided in
the Indenture or this Agreement, the Collateral Trustee shall execute additional
Security Documents delivered to it after the date of this Agreement; provided,
however, that such additional Security Documents do not adversely affect the
rights, privileges, benefits and immunities of the Collateral Trustee. The
Collateral Trustee will not otherwise be bound by, or be held obligated by, the
provisions of any credit agreement, indenture or other agreement governing
Parity Lien Debt (other than this Agreement and the other Security Documents to
which it is a party).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Secured Parties, an Officers’
Certificate, written instructions from the Authorized Representatives or an
order of a court of competent jurisdiction, as to any action that it may be
requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement or the other Security
Documents and may refrain from taking action (and shall have no liability for
refraining from taking action) until such instruction or court order are
received by it.

(b) No written direction given to the Collateral Trustee by an Act of Required
Secured Parties that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence or willful misconduct as determined by a final order of a court of
competent jurisdiction.

 

20



--------------------------------------------------------------------------------

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and conclusively
rely upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Issuer, Co-Issuer or any other Grantor in compliance with the provisions of this
Agreement or delivered to it by any Authorized Representative as to the Secured
Parties for whom it acts, without being required to determine the authenticity
thereof or the correctness of any fact stated therein or the propriety or
validity of service thereof. The Collateral Trustee may act in reliance upon any
instrument comporting with the provisions of this Agreement or any signature
reasonably believed by it to be genuine and may assume that any Person
purporting to give notice or receipt or advice or make any statement or execute
any document in connection with the provisions hereof or the other Security
Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on such Officers’ Certificate or
opinion of counsel as to such matter and such Officers’ Certificate or opinion
of counsel shall be full warranty and protection to the Collateral Trustee for
any action taken, suffered or omitted by it under the provisions of this
Agreement and the other Security Documents.

SECTION 5.8 Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Required Secured Parties.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Secured Parties and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
Secured Parties. The Collateral Trustee shall not be liable for any action it
takes or omits to take in good faith in accordance with any Act of Required
Secured Parties, except for its own gross negligence or willful misconduct in
executing any such Act of Required Secured Parties, as determined by a final
order of a court of competent jurisdiction.

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity satisfactory to it against any and all loss, liability or
expense which may be incurred by it by reason of taking or continuing to take
such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in

 

21



--------------------------------------------------------------------------------

doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral, any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided, however, that, notwithstanding the foregoing, the
Collateral Trustee will execute, file or record, UCC-3 continuation statements
and other documents and instruments to preserve, protect or perfect the security
interests granted to the Collateral Trustee (subject to the priorities set forth
herein) if it shall receive a specific written request to execute, file or
record the particular continuation statement or other specific document or
instrument by any Authorized Representative (with a copy to each other
Authorized Representative), along with drafts of such UCC-3 continuation
statements or other documents or instruments in recordable form (it being
understood that the Trustee shall have no duty to make such specific request).
The Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) Except as provided in paragraph 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Collateral Trustee, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Parity Lien
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral.

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

 

22



--------------------------------------------------------------------------------

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
the Collateral Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

SECTION 5.15 Parallel Debt.

(a) Notwithstanding any other provision of any other Security Document, each
Note Obligor hereby irrevocably and unconditionally undertakes (by way of an
abstract acknowledgement of debt (abstraktes Schuldanerkenntnis)) to pay to the
Collateral Trustee amounts equal to any amounts due in respect of all Parity
Lien Obligations (the “Corresponding Debt”) of such Note Obligor under the Notes
(including Additional Notes), the Indenture, any other Parity Lien Document and
any other Security Document. The payment undertakings of each Note Obligor under
this Section 5.15 (Parallel Debt) are each to be referred to as a “Parallel
Debt”. For the avoidance of any doubt, the Collateral Trustee’s role is purely
administrative and subject to the provisions of the Parity Lien Document to
which it is a party.

(b) Each Note Obligor and the Collateral Trustee acknowledge that (i) each
Parallel Debt constitutes an undertaking, obligation and liability to the
Collateral Trustee which is separate and independent from, and without prejudice
to, the Corresponding Debt of the relevant Note Obligor and shall not in any way
limit or affect, the Corresponding Debt of that Note Obligor to any Secured
Party under the Indenture, any other Parity Lien Document or any Security
Document, (ii) each Parallel Debt represents the Collateral Trustee’s own
separate and independent claim to receive payment of the Parallel Debt from the
relevant Note Obligor, it being understood, in each case, that: (x) the Parallel
Debt of each Note Obligor shall be decreased to the extent that its
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and (y) the Corresponding Debt of each Note Obligor
shall be decreased to the extent that its Parallel Debt has been irrevocably
paid or (in the case of guarantee obligations) discharged, (iii) the amounts
which may be payable by each Note Obligor as Parallel Debt shall at all times be
equal to the amount of its Corresponding Debt, and (iv) the amounts which may be
payable by each Note Obligor as Parallel Debt at any time shall never exceed the
total of the amounts which are payable under or in connection with the
Corresponding Debt at that time.

(c) For the purpose of this Section 5.15, the Collateral Trustee will act in its
own name, as Collateral Trustee hereunder, referencing such capacity as
applicable, and its claims in respect of the Parallel Debts shall not be held by
it as trustee. The Liens granted under the Security Documents to the Collateral
Trustee to secure the Parallel Debts are granted to the Collateral Trustee in
its capacity as creditor of the Parallel Debts and shall not be held in trust.

(d) All moneys received or recovered by the Collateral Trustee pursuant to this
Section 5.15, and all amounts received or recovered by the Collateral Trustee
from or by the enforcement of any Liens granted to secure the Parallel Debts,
shall be applied in accordance with Section 3.4.

 

23



--------------------------------------------------------------------------------

(e) Without limiting or affecting the Collateral Trustee’s rights against the
Note Obligors (whether under this Section 5.15 or under any other provision of
the Security Documents), each Note Obligor acknowledges that nothing in this
Section 5.15 shall impose any obligation on the Collateral Trustee to advance
any sum to any Note Obligor or otherwise under any Security Document.

(f) For the purpose of any Security Document governed by German law, each party
to this Agreement agrees that the Collateral Trustee shall together with the
other Secured Parties be the joint and several creditors (Gesamtgläubiger) of
each and every obligation of the relevant Note Obligor under the relevant
Security Document governed by German law, and that accordingly the Collateral
Trustee will have its own and independent right to demand performance by the
relevant Note Obligor of its obligations (Gesamtgläubigerschaft) in full.
Notwithstanding the foregoing, payments by the relevant Note Obligor under the
relevant Security Document shall only be made to the Collateral Trustee.

(g) [reserved]:

(h) This Section 5.15 shall, for the avoidance of doubt, not limit the rights
and remedies provided to the Secured Parties by the other provisions hereof and
of the other Parity Lien Documents. Moreover, notwithstanding any provisions of
any Parity Lien Document or any present or future law to the contrary, the
Collateral Trustee has no rights and responsibilities under this Agreement or
any Parity Lien Document other than in its capacity as Collateral Trustee, as
expressly provided herein or in such Parity Lien Document.

SECTION 5.16 German Security Documents

Without limiting any other rights of the Collateral Trustee under this
Agreement, in relation to the Security Documents governed by the laws of Germany
(the “German Security Documents” and the Security created thereunder the “German
Security”) the following shall apply:

(a) the Collateral Trustee shall:

(1) administer as trustee in its own name but for the benefit of all relevant
Secured Parties (other than the Collateral Trustee) which have the benefit of
such German Security in accordance with this Agreement (each a “German Secured
Party”) and as the case may be, release and (subject to it having become
enforceable) realise (in accordance with the Parity Lien Documents) any German
Security which is created in favour of the Collateral Trustee and/or the German
Secured Parties (or any of them) by way of a pledge (Verpfändung) or any other
German law accessory security right (akzessorische Sicherheit); and

(2) if and when acting in its capacity as creditor of the Parallel Debt, hold:

(A) any German Security which is created in favour of the Collateral Trustee as
creditor of the Parallel Debt by way of a pledge (Verpfändung) or any other
German law accessory security right (akzessorische Sicherheit);

(B) any proceeds of such German Security; and

(C) the benefit of this subparagraph and of the Parallel Debt,

as creditor in its own right but for the benefit of the Secured Parties in
accordance with this Agreement;

 

24



--------------------------------------------------------------------------------

(b) each Secured Party authorises the Collateral Trustee to take any steps
necessary and collect all information necessary or, in the Collateral Trustee’s
discretion, reasonable and desirable for the preparation of any German Security
Document and/or the perfection of any German Security (Wirksamkeit der
Sicherheitenbestellung) and, if necessary, to engage on behalf of the respective
Note Obligor a German notary public for the execution or certification of any
documents required in notarial or notarially certified form;

(c) each German Secured Party hereby ratifies and approves all acts done by the
Collateral Trustee on such German Secured Party’s behalf before execution of
this Agreement, or the relevant German Secured Party’s accession to this
Agreement, as the case may be, including for the avoidance of doubt, the
declarations made by the Collateral Trustee as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) on behalf and for the benefit of any German Secured Party in
respect of any German Security Document, and further including, but not limited
to, the granting of (sub-)powers of attorney and the release of any (sub-)
representatives from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law;

(d) the Collateral Trustee shall and is hereby authorised by each of the German
Secured Parties (and to the extent it may have any interest therein, every other
party hereto) to execute on behalf of itself and each other party hereto where
relevant without the need for any further referral to, or authority from, any
other person all necessary permitted releases or confirmations of any security
created under the German Security Documents. The Collateral Trustee and all
other German Secured Parties (and to the extent it may have any interest
therein, every other party hereto) agree that, in relation to the German
Security Documents, no German Secured Party shall exercise any independent power
to enforce any German Security or take any other action in relation to the
enforcement of the German Security, or make or receive any declarations in
relation thereto;

(e) each German Secured Party hereby irrevocably instructs and authorises the
Collateral Trustee (with the right of sub-delegation) to act on its behalf and
if required under applicable law, or if otherwise appropriate, in its name and
on its behalf in connection with the preparation, execution and delivery of the
German Security Documents, the perfection and monitoring of the German Security
Document, the rescission, release and/or amendment of the German Security
Documents (to the extent permitted by the Parity Lien Documents) and (subject to
it having become enforceable) the realization of any German Security which is
created in favour of the Collateral Trustee and/or the German Secured Parties
(or any of them) and to enter into any documents evidencing German Security and
to make and accept all declarations and take all actions it considers necessary
or useful in connection with any German Security on behalf of such German
Secured Party. The Collateral Trustee is authorised to make all statements
necessary or appropriate in this connection. The Collateral Trustee shall
further be entitled to rescind, release, amend and/or execute new and different
documents relating to the German Security (to the extent permitted by the Parity
Lien Documents);

(f) at the request of the Collateral Trustee, each German Secured Party shall
provide the Collateral Trustee with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on their behalf; and

(g) it is agreed that, in relation to any jurisdiction the courts of which would
not recognise or give effect to the trust expressed to be created by this
Section 5.16, the relationship of the German Secured Parties to the Collateral
Trustee shall be construed as one of principal and agent but, to the extent
permissible under the laws of such jurisdiction, that all the other provisions
of this Section 5.16 shall have full force and effect between the parties
hereto.

 

25



--------------------------------------------------------------------------------

SECTION 5.17 No Liability for Interest. The Collateral Trustee shall not be
liable for interest or investment income on any money or securities received by
it, except as the Collateral Trustee may agree in writing with the Issuer.

SECTION 5.18 Non-Reliance on Collateral Trustee.

(a) The Collateral Trustee shall not be required to keep itself informed as to
the performance or observance by the Issuer, Co-Issuer or Note Guarantors of any
of its obligations under this Agreement, any Parity Lien Document or any other
document referred to or provided for herein or therein. Except for notices,
reports and other documents and information expressly required to be furnished
to any Secured Party by the Collateral Trustee hereunder or under any Parity
Lien Document, the Collateral Trustee shall have no duty or responsibility to
provide any Secured Party with any credit or other information concerning the
affairs, financial condition or business of the Issuer, Co-Issuer or any Note
Guarantor that may come into the possession of the Collateral Trustee or any of
its Affiliates.

(b) Each Authorized Representative, on behalf of itself and each Secured Party
it represents, acknowledges that such Secured Parties have, independently and
without reliance on any other Parity Lien Representative or the Collateral
Trustee, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the Parity Lien Documents
to which they are party or by which they are bound, this Agreement and the
transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the Parity
Lien Documents or this Agreement (it being understood that neither the Trustee
nor Collateral Trustee has made and neither has a duty to make any credit
analysis).

ARTICLE 6.

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Authorized Representative and the Issuer;
and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Secured Parties.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any resignation or
removal of the Collateral Trustee, a successor Collateral Trustee may be
appointed by an Act of Required Secured Parties. If no successor Collateral
Trustee has been so appointed and accepted such appointment within 60 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Issuer), at its
option, appoint a successor Collateral Trustee, or petition a court of competent
jurisdiction for appointment of a successor Collateral Trustee, which must be a
bank or trust company:

(1) duly authorized to perform its obligations under this Agreement and the
other Parity Lien Documents;

(2) having a combined capital and surplus of at least $500,000,000;

(3) maintaining an office in New York, New York; and

 

26



--------------------------------------------------------------------------------

(4) that is not the Issuer or an Affiliate of the Issuer.

Until the appointment of a successor Collateral Trustee as provided for in this
Section 6.2, after the resignation or removal of the Collateral Trustee, all
communications and determinations required to be made by, to or through the
Collateral Trustee shall instead be made by or through the Authorized
Representatives.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee (including the
benefit of the Parallel Debt), and the predecessor Collateral Trustee will be
discharged from its duties and obligations hereunder; and

(2) the predecessor Collateral Trustee will (at the expense of the Issuer)
promptly transfer all Liens, collateral security, its rights and obligations
under the Parallel Debts and other property of the Trust Estates within its
possession or control to the possession or control of the successor Collateral
Trustee and will execute instruments and assignments as may be necessary or
desirable or reasonably requested by the successor Collateral Trustee to
transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies, including the rights and obligations under the Parallel
Debts of the predecessor Collateral Trustee in respect of the Security Documents
or the Trust Estates.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.9 and
7.10.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3; provided, that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (4) of Section 6.2 and (ii) the
Collateral Trustee provides prompt written notice thereof to the Issuer and each
Authorized Representative.

 

27



--------------------------------------------------------------------------------

ARTICLE 7.

MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of any Security Documents will
be effective without the approval of the Collateral Trustee acting as directed
by an Act of Required Secured Parties, except that:

(1) any amendment or supplement that has the effect solely of:

(A) adding or maintaining Collateral, securing additional Parity Lien
Obligations that are otherwise not prohibited by the terms of any Parity Lien
Document to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Trustee therein;

(B) providing for the assumption of any Grantor’s obligations under any Parity
Lien Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Grantor to the extent not prohibited by
the terms of the Indenture or any other Parity Lien Documents, as applicable;

(C) making any change that would provide additional rights or benefits to the
Collateral Trustee or Secured Parties or that does not adversely affect the
legal rights of the Collateral Trustee or any Secured Party under this Agreement
and the Security Documents;

(D) effecting any provision of this Agreement;

(E) evidencing and providing for the acceptance and appointment under this
Agreement of a successor Collateral Trustee pursuant to the requirements hereof;

(F) to conform the text of this Agreement to any provision of the “Description
of Notes” contained in the Offering Circular to the extent such provision in the
“Description of Notes” contained in the Offering Circular was intended to be a
verbatim recitation of a provision of this Agreement;

(G) curing any ambiguity, omission, mistake, defect or inconsistency;

will become effective when executed and delivered by the Issuer, Co-Issuer or
any other applicable Grantor party thereto and the Collateral Trustee; provided,
that, unless required by applicable law or to become effective (in each case, as
determined by the Issuer), a supplement to the Security Documents adding
Collateral shall not be required to be executed and delivered by the Collateral
Trustee;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any Secured Party:

(A) to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Required Secured Parties (or amends the provisions of this
Section 7.1(a) (2) or the definition of “Act of Required Secured Parties”);

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or 4.4;

(C) to require that Liens securing Parity Lien Obligations be released only as
set forth in the provisions described in Section 4.1 or 4.4; or

(D) under this Section 7.1,

 

28



--------------------------------------------------------------------------------

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so affected under the applicable
Parity Lien Documents;

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Authorized Representative or adversely affects the rights of the
Collateral Trustee or any Authorized Representative, respectively, in its
capacity as such will become effective without the consent of the Collateral
Trustee or such Authorized Representative, respectively; and

(4) if the Issuer, Co-Issuer or any Grantor incurs any Funded Debt secured by a
second or junior Lien and such Funded Debt shall otherwise be permitted by each
Parity Lien Document, then this Agreement may be amended, without the approval
of the Collateral Trustee acting as directed by an Act of Required Secured
Parties, to provide for a second or subordinated Lien on the Collateral and the
related intercreditor requirements in connection therewith; provided that such
amendment provides for customary terms for such second or subordinated Lien (as
determined in good faith by the Issuer).

(b) The Collateral Trustee will not enter into any amendment or supplement
described in this Section 7.1 unless it has received an Officers’ Certificate to
the effect that such amendment or supplement will not result in a breach of any
provision or covenant contained in any of the Parity Lien Documents. Prior to
executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee will be entitled to receive an opinion of counsel of the
Issuer to the effect that the execution of such document is authorized or
permitted hereunder and under the Parity Lien Documents.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt will cast
its votes in accordance with the Parity Lien Documents governing such Series of
Parity Lien Debt. The amount of Parity Lien Debt to be voted by a Series of
Parity Lien Debt will equal (1) the aggregate principal amount of Parity Lien
Debt held by such Series of Parity Lien Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments (if
any) to extend credit which, when funded, would constitute Funded Debt of such
Series of Parity Lien Debt. Following and in accordance with the outcome of the
applicable vote under its Parity Lien Documents, the Authorized Representative
of each Series of Parity Lien Debt will vote the total amount of Parity Lien
Debt under that Series of Parity Lien Debt as a block in respect of any vote
under this Agreement. Such amount will be determined by each applicable Parity
Lien Representative, and certified in writing to the Collateral Trustee (upon
which certification the Collateral Trustee shall be entitled to conclusively and
exclusively rely).

Upon request of the Collateral Trustee, each Authorized Representative shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of outstanding Parity Lien Debt for which it is the Authorized
Representative.

SECTION 7.3 Further Assurances.

(a) The Issuer, Co-Issuer and each of the Grantors will take such further
actions with respect to the Collateral, and execute and/or deliver to the
Collateral Trustee and file such additional financing statements, amendments,
assignments, agreements, supplements, powers and instruments, as may reasonably
be required from time to time in order to:

(1) create, perfect, preserve and protect the security interest in the
Collateral and the rights and interests of the Collateral Trustee under the
Security Documents;

 

29



--------------------------------------------------------------------------------

(2) carry into effect the purposes of the Security Documents or better to assure
and confirm the validity, enforceability and priority of the Collateral
Trustee’s security interest in the Collateral;

(3) permit the Collateral Trustee to exercise and enforce its rights, powers and
remedies hereunder with respect to any Collateral, including the filing of
financing statements, continuation statements and other documents under the UCC
(or other similar laws in any jurisdiction) in effect in any jurisdiction with
respect to the security interest created in the Collateral and the execution and
delivery of control agreements; and

(4) perfect, continue and maintain the validity, enforceability and priority of
the security interest in the Collateral as provided herein and to preserve the
other rights and interests granted to the Collateral Trustee hereunder, as
against third parties, with respect to the Collateral.

(b) Upon the request of the Collateral Trustee or any Authorized Representative
at any time and from time to time, the Issuer, Co-Issuer and each of the other
Grantors will promptly execute, acknowledge, deliver and/or file such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Parity
Lien Documents for the benefit of the Secured Parties.

SECTION 7.4 Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, (i) the Issuer, Co-Issuer and the other Grantors, (ii) each Authorized
Representative, (iii) each present and future holder of Parity Lien Obligations
(each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof), and (iv) all of respective successors and assigns of each
of the foregoing.

(b) Neither the Issuer, Co-Issuer nor any other Grantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Issuer, Co-Issuer and the other Grantors hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, the (i) Collateral Trustee,
(ii) each Authorized Representative, (iii) each present and future holder of
Parity Lien Obligations, each of whom will be entitled to enforce this Agreement
as third-party beneficiary hereof (provided that any such enforcement shall be
subject, (x) in the case of the holders of Parity Lien Obligations under the
Indenture, pursuant to the terms of this Agreement and the Indenture and (y) in
the case of the holders of Parity Lien Obligations under another Parity Lien
Document, pursuant to the terms of this Agreement and such Parity Lien
Document), and (iv) all of their respective successors and assigns.

SECTION 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

 

30



--------------------------------------------------------------------------------

SECTION 7.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

If to the Collateral Trustee:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Attn: TRU Taj Secured Notes Administrator

Fax: (612) 217-5651

If to the Issuer, Co-Issuer or any other Grantor:

TRU Taj LLC

One Geoffrey Way

Wayne, New Jersey 07470

Attn: Chief Financial Officer and General Counsel

Fax: (973) 617-4005

If to the Trustee:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Attn: TRU Taj Secured Notes Administrator

Fax: (612) 217-5651

and if to any other Authorized Representative, to such address as it may specify
by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, or by electronic mail with portable document format attached,
to the relevant address set forth above or, as to holders of Parity Lien Debt,
its address shown on the register kept by the office or agency where the
relevant Parity Lien Debt may be presented for registration of transfer or for
exchange. Failure to mail a notice or communication to a holder of Parity Lien
Debt or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it;
provided that notices to the Collateral Trustee shall be deemed given upon
actual receipt by the Collateral Trustee.

SECTION 7.7 Notice Following Discharge of Parity Lien Obligations. Promptly
following the Discharge of Parity Lien Obligations with respect to one or more
Series of Parity Lien Debt, each Authorized Representative with respect to each
applicable Series of Parity Lien Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee and to each other Authorized
Representative.

SECTION 7.8 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

 

31



--------------------------------------------------------------------------------

SECTION 7.9 Compensation; Expenses. The Grantors jointly and severally agree
(subject to Section 7.11) to pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Issuer and
the Collateral Trustee may agree in writing from time to time;

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Authorized Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Issuer, Co-Issuer or any other Grantor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(6) after the occurrence of any Parity Lien Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Authorized Representative
in connection with the preservation, collection, foreclosure or enforcement of
the Collateral subject to the Security Documents or any interest, right, power
or remedy of the Collateral Trustee or in connection with the collection or
enforcement of any of the Parity Lien Obligations or the proof, protection,
administration or resolution of any claim based upon the Parity Lien Obligations
in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee, its agents or the
Authorized Representatives.

The agreements in this Section 7.9 will survive repayment of all other Parity
Lien Obligations, the termination or assignment of this Agreement, the
invalidity or unenforceability of any terms or provisions of this Agreement and
the removal or resignation of the Collateral Trustee.

SECTION 7.10 Indemnity.

(a) The Grantors jointly and severally agree (subject to Section 7.11) to
defend, indemnify, pay and hold harmless the Collateral Trustee, each Authorized
Representative, each Secured Party and each of their respective Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided,

 

32



--------------------------------------------------------------------------------

no Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.10 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.10(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d) No Grantor will ever assert any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect or consequential damages
or (to the fullest extent a claim for punitive damages may lawfully be waived)
any punitive damages arising out of, in connection with, or as a result of, this
Agreement or any other Parity Lien Document or any agreement or instrument or
transaction contemplated hereby or relating in any respect to any Indemnified
Liability, and each of the Grantors hereby forever waives, releases and agrees
not to sue upon any claim for any such lost profits or special, indirect,
consequential or (to the fullest extent lawful) punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(e) Without limiting the agreements set forth in 7.10(d) above, in no event
shall the Collateral Trustee be responsible or liable for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit), irrespective of whether the Collateral Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action, arising out of, in connection with, or as a result of, this Agreement or
any other Parity Lien Document or any agreement or instrument or transaction
contemplated hereby.

(f) The agreements in this Section 7.10 will survive repayment of all other
Parity Lien Obligations, the termination or assignment of this Agreement, the
invalidity or unenforceability of any terms or provisions of this Agreement and
the removal or resignation of the Collateral Trustee.

SECTION 7.11 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

SECTION 7.12 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.13 Section Headings. The section headings and Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

33



--------------------------------------------------------------------------------

SECTION 7.14 Obligations Secured. All obligations of the Grantors set forth in
or arising under this Agreement will be Parity Lien Obligations and are secured
by all Liens granted by the Security Documents.

SECTION 7.15 Governing Law. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 7.16 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement may be brought in
any state or federal court of competent jurisdiction in the State, County and
City of New York. By executing and delivering this Agreement, each Grantor, for
itself and in connection with its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.6;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER PARITY LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

34



--------------------------------------------------------------------------------

SECTION 7.18 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 7.19 Grantors and Additional Grantors. The Issuer represents and
warrants that each Person who is a Grantor on the date hereof has duly executed
this Agreement. The Issuer will cause each Person that hereafter becomes a
Grantor or is required by any Parity Lien Document to become a party to this
Agreement to become a party to this Agreement, for all purposes of this
Agreement, no later than the date on which such Person provides a Lien over
Collateral pursuant to Article 11 of the Indenture or any other Parity Lien
Document, by causing such Person to execute and deliver to the Collateral
Trustee a Collateral Trust Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Issuer shall promptly provide each
Authorized Representative with a copy of each Collateral Trust Joinder executed
and delivered pursuant to this Section 7.19; provided, however, that the failure
to so deliver a copy of the Collateral Trust Joinder to any then existing
Authorized Representative shall not affect the inclusion of such Person as a
Grantor if the other requirements of this Section 7.19 are complied with.

SECTION 7.20 Continuing Nature of this Agreement. This Agreement will be
reinstated if at any time any payment or distribution in respect of any of the
Parity Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any Secured Party or
Authorized Representative or any representative of any such party (whether by
demand, settlement, litigation or otherwise). In the event that all or any part
of a payment or distribution made with respect to the Parity Lien Obligations is
recovered from any Secured Party or any Authorized Representative in an
Insolvency or Liquidation Proceeding or otherwise, such payment or distribution
received by any Secured Party or Authorized Representative with respect to the
Parity Lien Obligations from the proceeds of any Collateral at any time after
the date of the payment or distribution that is so recovered, whether pursuant
to a right of subrogation or otherwise, that Authorized Representative or that
Secured Party, as the case may be, will forthwith deliver the same to the
Collateral Trustee, for the account of the Secured Parties to be applied in
accordance with Section 3.4.

SECTION 7.21 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

SECTION 7.22 Rights and Immunities of Authorized Representatives. The Trustee
will be entitled to all of the rights, protections, immunities and indemnities
set forth in the Indenture and any future Authorized Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Parity Lien Debt with respect to which such Person will act as representative,
in each case as if specifically set forth herein. In no event will any
Authorized Representative be liable for any act or omission on the part of the
Grantors or the Collateral Trustee hereunder.

 

35



--------------------------------------------------------------------------------

SECTION 7.23 Intercreditor Agreements. Each Authorized Representative party
hereto, by accepting the benefits hereof, on behalf of itself and the Secured
Parties it represents, (i) agrees (or is deemed to agree) that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreements and (ii) authorizes (or is deemed to authorize) the Collateral
Trustee on behalf of such Person to enter into, and perform under, the
Intercreditor Agreements.

SECTION 7.24 Force Majeure. In no event shall the Collateral Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Collateral Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

SECTION 7.25 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Collateral Trustee,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Collateral Trustee. The parties to
this Agreement agree that they will provide the Collateral Trustee with such
information as it may reasonably request in order for the Collateral Trustee to
satisfy the requirements of the U.S.A. Patriot Act.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

TRU TAJ LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TRU
TAJ FINANCE, INC. By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TRU
TAJ HOLDINGS 1, LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TRU
ASIA, LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TRU
AUSTRALIA HOLDINGS, LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TOYS
“R” US (AUSTRALIA) PTY LTD By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director



--------------------------------------------------------------------------------

TRU TAJ (EUROPE) HOLDINGS, LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TOYS
“R” US IBERIA HOLDINGS 1, S.L.U. By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TOYS “R” US IBERIA HOLDINGS 2, S.L.U.
By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TRU (HOLDINGS) LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TRU EUROPE LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TOYS “R” US (UK) LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director



--------------------------------------------------------------------------------

TRU (BVI) FINANCE II, LTD By:  

/s/ John Gregory

Name:   John Gregory Title:   Director TRU (UK) H7 LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TRU (UK) H6, LLC By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Vice President – International Controller TOYS
“R” US HOLDINGS LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TRU (UK) H4 LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director TRU (UK) H8 LIMITED By:  

/s/ Robert S. Zarra

Name:   Robert S. Zarra Title:   Director



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Trustee under
the Indenture By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President



--------------------------------------------------------------------------------

[EXHIBIT A to Collateral Trust Agreement]

[FORM OF]

ADDITIONAL PARITY LIEN DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of August 16, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among TRU TAJ LLC
(the “Issuer”), TRU Taj Finance, Inc. (the “Co-Issuer” and, together with the
Issuer, the “Issuers”), the other Grantors from time to time party thereto,
Wilmington Trust, National Association, as Trustee under the Indenture (as
defined therein) and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Additional
Parity Lien Debt Designation is being executed and delivered in order to
designate additional Parity Lien Debt as Parity Lien Debt entitled to the
benefit of the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Issuer hereby
certifies on behalf of the [Issuer] that:

(A) [insert name of the Issuer, Co-Issuer or other Grantor] intends to incur, or
has incurred, additional Parity Lien Debt Obligations consisting of [DESCRIBE
NEW OBLIGATIONS] (“Additional Parity Lien Obligations”) which obligations are
not prohibited by any Parity Lien Document to be incurred and secured by a
Parity Lien equally and ratably with all existing and future Parity Lien Debt;

(B) the name and address of the Authorized Representative for the Additional
Parity Lien Obligations for purposes of the Collateral Trust Agreement
(including Section 7.6) is:

 

 

[

   

 

   

]

    Telephone:                                                           
Fax:                                                                    

(C) each of the Issuer, Co-Issuer and each other Grantor party thereto has duly
authorized, executed (if applicable) and recorded (or caused to be recorded) in
each appropriate governmental office all relevant filings and recordations to
ensure that the Additional Parity Lien Obligations are secured by the Collateral
in accordance with the Security Documents;

(D) attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed by
the Issuer, Co-Issuer and each other Grantor;

(E) the Issuer has caused a copy of this Additional Parity Lien Debt Designation
and the related Collateral Trust Joinder to be delivered to each existing
Authorized Representative; and

(F) all conditions of Section 3.8 of the Collateral Trust Agreement to the
incurrence of such Additional Parity Lien Debt Obligations have been satisfied.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Additional Parity Lien Debt
Designation to be duly executed by the undersigned officer as of             ,
20    .

 

TRU TAJ LLC By:  

 

Name:  

 

Title:  

 

Acknowledgement of Receipt

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Designation.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1 TO ADDITIONAL

PARITY LIEN DEBT DESIGNATION

[FORM OF]

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Trust Agreement dated as of August 16, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among TRU TAJ LLC
(the “Issuer”), TRU Taj Finance, Inc. (the “Co-Issuer” and, together with the
Issuer, the “Issuers”), the other Grantors from time to time party thereto,
Wilmington Trust, National Association, as Trustee under the Indenture (as
defined therein), and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Reaffirmation
Agreement is being executed and delivered as of             , 20     in
connection with an Additional Parity Lien Debt Designation of even date herewith
which Additional Parity Lien Debt Designation has designated such additional
Parity Lien Debt as Parity Lien Debt entitled to the benefit of the Collateral
Trust Agreement.

Each of the undersigned hereby consents to the designation of additional Parity
Lien Debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Parity Lien Document to which it is a party, are not impaired or adversely
affected in any manner whatsoever and shall continue to be in full force and
effect and such additional Parity Lien Debt shall be entitled to all of the
benefits of such Parity Lien Documents.

The provisions of Article 7 of the Collateral Trust Agreement will apply with
like effect to this Reaffirmation Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

[Names of Grantors] By:  

 

Name:  

 

Title:  

 

 

Exhibit 1



--------------------------------------------------------------------------------

[EXHIBIT B to Collateral Trust Agreement]

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL PARITY LIEN OBLIGATIONS

Reference is made to the Collateral Trust Agreement dated as of August 16, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among TRU TAJ LLC
(the “Issuer”), TRU Taj Finance, Inc. (the “Co-Issuer” and, together with the
Issuer, the “Issuers”), the other Grantors from time to time party thereto,
Wilmington Trust, National Association, as Trustee under the Indenture (as
defined therein) and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 3.8 of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional Parity Lien Debt under the Collateral Trust Agreement.

 

1. Joinder. The undersigned,                     , a                     , (the
“New Representative”) as [trustee, administrative agent] under that certain
[describe applicable indenture, credit agreement or other document governing the
additional Parity Lien Debt] hereby agrees to become party as an Authorized
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

 

2. Lien Sharing and Priority Confirmation. The undersigned New Representative,
on behalf of itself and each holder of Obligations in respect of the Series of
Parity Lien Debt for which the undersigned is acting as Authorized
Representative hereby agrees, for the enforceable benefit of all holders of each
existing and future Series of Parity Lien Debt, each other existing and future
Authorized Representative and each current and future Secured Party and as a
condition to being treated as Parity Lien Debt under the Collateral Trust
Agreement that:

 

  (a) as provided by Section 2.2 of the Collateral Trust Agreement, all Parity
Lien Obligations will be and are secured equally and ratably by all Parity Liens
at any time granted by the Issuer, Co-Issuer or any other Grantor to secure any
Obligations in respect of any Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee for
the benefit of all Secured Parties equally and ratably; provided, however, that
notwithstanding the foregoing, this provision will not be violated with respect
to any particular Collateral and any particular Series of Parity Lien Debt if
the Security Documents in respect thereof prohibit the applicable Authorized
Representative from accepting the benefit of a Lien on any particular asset or
property or such Authorized Representative otherwise expressly declines in
writing to accept the benefit of a Lien on such asset; and

 

  (b) the New Representative and each holder of Obligations in respect of the
Series of Parity Lien Debt for which the undersigned is acting as Authorized
Representative are bound by the provisions of the Collateral Trust Agreement,
including the provisions relating to the ranking of Parity Liens and the order
of application of proceeds from the enforcement of Parity Liens; and

 

Exhibit B



--------------------------------------------------------------------------------

  (c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

 

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 2016.

 

[insert name of the new representative] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[EXHIBIT C to Collateral Trust Agreement]

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL GRANTOR

Reference is made to the Collateral Trust Agreement dated as of August 16, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among TRU TAJ LLC
(the “Issuer”), TRU Taj Finance, Inc. (the “Co-Issuer” and, together with the
Issuer, the “Issuers”), the other Grantors from time to time party thereto,
Wilmington Trust, National Association, as Trustee under the Indenture (as
defined therein) and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 7.19 of the
Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a                     ,
hereby agrees to become party as a Grantor under the Collateral Trust Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[                                                                         ] By:
 

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

Exhibit C